Title: To James Madison from Edmund Randolph, [January–April?] 1795
From: Randolph, Edmund
To: Madison, James


E. R. to J. M.
Saturday morning. [January–April 1795?]
My mind has been occupied with the subject, upon which we conversed. It is immense, critical, and may form an important epoch. Think precisely & extensively upon it, and let me hear from you.
I find, that what I expected to have been done was not. My note in Bond’s hands was paid; but the money was not delivered by the person, who ought to have done it, and consequently the money was advanced for me by a man, whom I hardly know. Would it be convenient to you to procure the check this morning? Do not say so, if it be otherwise.
